Douglas, J.,
concurring in part and dissenting in part. I concur in the judgment of the majority which affirms the court of appeals’ decision to grant appellee a continuing contract retroactive to the 1985-1986 school year. I also concur in the opinion of the majority which affirms the award of back pay to appellee.
I respectfully dissent, however, from the decision of the majority not to award interest at the statutory rate from the date of original judgment as properly ordered by the court of appeals. I previously expressed my feel*30ings in this regard in Beifuss v. Westerville Bd. of Edn. (1988), 37 Ohio St. 3d 187, 525 N.E. 2d 20. The well-reasoned opinion of the court of appeals of May 13, 1987, authored by Judge Fain, and the entry of said court on the same day, the report of Referee Rebecca J. Wolf, dated June 26, 1987, and filed June 29,1987, as well as the judgment entry of the court of appeals of August 7, 1987, superbly state the case.
As I indicated in Beifuss, supra, at 192, 525 N.E. 2d at 25: “* * * Without the threat of prejudgment interest, boards of education are permitted to breach contracts and yet face no penalty when they actually do so. I think it is important for this court to remove any incentive for acting in such a manner. * * *” I continue to subscribe to this view.
Further, I think it is appropriate to note the inconsistency of this court in today allowing back pay to appellee and yet in a recent case, almost on all fours, State, ex rel. Schneider, v. North Olmsted Bd. of Edn. (1988), 39 Ohio St. 3d 281, 530 N.E. 2d 206, not ordering back pay or including any provision in our order to have back pay computed. I recognize it is not always easy to be absolutely consistent in our decisions but when two cases are so alike and follow each other so closely in time, it would appear that this should not be an onerous task.
Two final comments. First, I do not find any inconsistency, as seemingly found by the majority and argued by appellants, among the Teacher Tenure Act, the Master Contract governing the relationship between the parties and R.C. Chapter 4117. Additional comment on this issue would only tend to obfuscate the issue needlessly and since the judgment of the majority is correct on the ultimate issue, I refrain from further comment. Second, I cannot help observing, with some amusement (but albeit with substantial gratitude), the language of the majority that “* * * the General Assembly clearly intended that governmental entities and public employees be guaranteed the widest possible latitude in their ability to collectively bargain, * * *” given this court’s recent decision in Rocky River v. State Emp. Relations Bd. (1988), 39 Ohio St. 3d 196, 530 N.E. 2d 1.